DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/16/2020 and 06/22/2021 have been considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 15001050 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of the reference application teaches a system comprising a laser additive manufacturing device, a monitoring device, a computer, and software integrated together to adjust laser scanner delay settings in the additive manufacturing device (which reads on “a system comprising an additive manufacturing device for irradiating a powder, a monitoring device, a computer, and software integrated together to adjust irradiation settings in the additive manufacturing device”), wherein the system compares coordinates at which laser scanning starts and stops during the building of a control build by collecting and monitoring a laser galvanometer drive signal associated with at least one of a laser or scanner head and indicative of a location of a laser focal point associated with the at least one of the laser or scanner head and adjusts at least one key process parameter in a test pattern to match those of the control build.  Regarding the limitations recited in claim 1, which are directed to a manner of operating the disclosed apparatus, such as wherein the system: irradiates a portion of a layer of powder to form a fused region, wherein the irradiation follows a first irradiation path within a stripe region bounded by a first stripe boundary and a second stripe boundary, the first irradiation path further comprises: forming a first solidification and an intersecting second solidification line at first oblique angle with respect to the first solidification line, wherein the first solidification line is formed at an angle other than 90° with respect to the first stripe, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the skywriting path".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the skywriting path".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feldmann et al. (US 2018/0207722 Al).
Regarding claims 1-3 and 5-6, Feldmann teaches an apparatus for additive manufacturing includes a build surface, a material depositing system configured to deposit a layer of material onto the build surface, and one or more sources of laser energy (as in claim 3) configured to expose the layer of material to one or more projections of laser energy (which reads upon “a system comprising an additive manufacturing device for irradiating a powder”, as recited in the instant claim; paragraph [0007]).  Feldmann teaches that “one or more sensors may be used to monitor temperature and morphology of build surface, and the information may be used to control beam positions, beam intensity profile, powder bed temperature and other parameters in real time” (which reads upon “a monitoring device, a computer, and software integrated together to adjust irradiation settings in the additive manufacturing device”, as recited in the instant claim; paragraph [0059]; one of ordinary skill in the art would understand that computers are used to control additive manufacturing machines).  Feldmann teaches that exposure of the layer of material to the one or more projections of laser energy fuses at least a portion of the layer of material, and at least one of the one or more sources of laser energy is configured to form a line projection having a substantially linear shape (which reads upon “wherein the system: irradiates a portion of a layer of powder to form a fused region”, as recited in the instant claim; paragraph [0007]).  Feldmann teaches that the controlled energy delivery from the laser source allows for selective fusion within the powder layer upon localized heating and subsequent cooling (paragraph [0046]).  The apparatus of Feldmann is capable of, i.e., includes the hardware required for, performing the claimed manner of operating.  Regarding the limitations recited in claim 1, which are directed to a manner of operating the disclosed apparatus, such as wherein the system: irradiates a portion of a layer of powder to form a fused region, wherein the irradiation follows a first irradiation path within a stripe region bounded by a first stripe boundary and a second stripe boundary, the first irradiation path further comprises: forming a first solidification and an intersecting second solidification line at first oblique angle with respect to the first solidification line, wherein the first solidification line is formed at an angle other than 90° with respect to the first stripe, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Regarding the limitations recited in claim 2, which are directed to a manner of operating the disclosed apparatus and the material worked upon, such as wherein a subsequent layer of powder is provided over the fused region, and the subsequent layer of powder is irradiated, wherein irradiation of the subsequent layer of powder follows a second irradiation path within a second stripe region bounded by at least a first stripe boundary wherein the second irradiation path further comprises: forming a third solidification line and an intersecting fourth solidification line at a second oblique angle with respect to the third solidification line, wherein the third solidification line is formed at an angle other than 90° with respect to the second stripe boundary, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Regarding the limitations recited in claims 5-6, which are directed to a manner of operating the disclosed apparatus, such as wherein an energy source is turned off or defocused over the skywriting path, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etter et al. (US 2014/0154088 Al).
Regarding claims 1-6, Etter teaches “a basic arrangement for SLM manufacturing according to the state of the art, which may be used in the present invention” (which reads upon “a system comprising an additive manufacturing device for irradiating a powder”, as recited in the instant claim; paragraph [0050]; SLM is selective laser melting, see paragraph [0028]).  Etter teaches “passing said calculated cross sections to a machine control unit” (which reads upon “a monitoring device, a computer, and software integrated together to adjust irradiation settings in the additive manufacturing device”, as recited in the instant claim; paragraph [0029]; monitoring is inherent in control).  Etter teaches “performing melting by scanning with an energy beam (14) corresponding to a cross section of said articles according to the three-dimensional model stored in the control unit” (which reads upon “wherein the system: irradiates a portion of a layer of powder to form a fused region”, as recited in the instant claim; paragraph [0029]).  Etter teaches that “by scanning and controlling the energy beam in such a way that the secondary crystallographic grain orientation matches with the design intent of the component (alignment with characteristic load conditions), components can be produced, which have optimised mechanical properties in the most heavily loaded areas” (paragraph [0093]).  Etter teaches that the additive manufacturing technology is especially selective laser melting (laser, as in claim 3), selective laser sintering (SLS), and electron beam melting (electron beam, as in claim 4) (paragraph [0066]).  The apparatus of Etter is capable of, i.e., includes the hardware required for, performing the claimed manner of operating.  Regarding the limitations recited in claim 1, which are directed to a manner of operating the disclosed apparatus, such as wherein the system: irradiates a portion of a layer of powder to form a fused region, wherein the irradiation follows a first irradiation path within a stripe region bounded by a first stripe boundary and a second stripe boundary, the first irradiation path further comprises: forming a first solidification and an intersecting second solidification line at first oblique angle with respect to the first solidification line, wherein the first solidification line is formed at an angle other than 90° with respect to the first stripe, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Regarding the limitations recited in claim 2, which are directed to a manner of operating the disclosed apparatus and the material worked upon, such as wherein a subsequent layer of powder is provided over the fused region, and the subsequent layer of powder is irradiated, wherein irradiation of the subsequent layer of powder follows a second irradiation path within a second stripe region bounded by at least a first stripe boundary wherein the second irradiation path further comprises: forming a third solidification line and an intersecting fourth solidification line at a second oblique angle with respect to the third solidification line, wherein the third solidification line is formed at an angle other than 90° with respect to the second stripe boundary, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Regarding the limitations recited in claims 5-6, which are directed to a manner of operating the disclosed apparatus, such as wherein an energy source is turned off or defocused over the skywriting path, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733